EXHIBIT 10.1


 


SEPARATION AGREEMENT


 

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of the
31st day of March, 2009 by and between QUIDEL CORPORATION, a Delaware
corporation (the “Company”), and THOMAS J. FOLEY, an individual (“Foley”).

 


BACKGROUND


 

A.            Foley currently serves as the Company’s Chief Technology Officer. 
Pursuant to pre-existing and continuing employment and related understandings
and agreements, Foley’s employment with the Company is “at will.”

 

B.            The Company and Foley have agreed that Foley’s employment with the
Company will terminate no later than December 31, 2009 (the “Termination Date”).

 

C.            The Company and Foley are entering into this Agreement to confirm
their understandings as to Foley’s employment prior to the Termination Date and
each party’s commitments and obligations on and after the Termination Date.

 


AGREEMENT


 

1.             Employment.  Except as provided in Section 4 hereof, the Company
shall continue to employ Foley on a full-time basis in his current position
until May 31, 2009, and Foley accepts such continued employment, upon and
subject to the terms and conditions set forth herein.  Foley acknowledges and
agrees that, as of June 1, 2009, provided he has signed and not revoked the
Release required by Section 4 hereof, his title will be changed to “Special
Advisor to the Chief Executive Officer,” a position that will report to, and
involve duties determined by, the Chief Executive Officer.  Unless earlier
terminated pursuant to this Agreement, Foley will remain in this position until
December 31, 2009.  In such role, Foley agrees to make himself available on an
as-needed basis and generally up to seventy (70) hours per month for assignments
and to dutifully complete such assignments to the best of his ability at such
locations as reasonably designated by the Chief Executive Officer.

 

2.             Term.  The term of Foley’s employment shall continue until, and
then automatically terminate, on December 31, 2009, unless earlier terminated
pursuant to this Agreement.

 

3.             Employment Compensation.  Until May 31, 2009, Foley’s base salary
shall continue at the same level as in effect as of the date of this Agreement. 
Effective June 1, 2009, provided he has signed and not revoked the Release
pursuant to Section 4 hereof, Foley’s base salary shall automatically be reduced
to $10,000  per month, less applicable withholdings and subject to the Company’s
payroll policies.

 

Foley’s employee benefits shall continue until December 31, 2009 at the same
levels as are in effect as of the date of this Agreement, provided that he has
signed and not revoked the Release pursuant to Section 4 hereof; provided,
however, that Foley shall not receive any further grants of equity incentive
awards nor shall he be eligible to participate in any bonus plans applicable to
fiscal year 2009 or any year thereafter.  Foley’s accrued vacation will be paid
out based on his current base pay at the time of the signing of this Agreement.

 

--------------------------------------------------------------------------------


 

4.             Release.  On or before May 10, 2009 , and as a material condition
to Foley’s (a) continued employment hereunder pursuant to Sections 1 and 3
hereof, and (b) receipt of the benefits set forth in Section 6 hereof, Foley
shall execute and deliver to the Company (and thereafter not revoke) a Release
in the form attached hereto as Exhibit A.  For avoidance of doubt, the parties
acknowledge and agree that Foley’s failure to deliver (and not thereafter
revoke) the Release in the time period specified above shall result in
termination of employment on or before May 18, 2009 and no further vesting of
Foley’s equity awards thereafter.

 

5.             Foley’s Acknowledgements and Obligations.  As a material
condition to Foley’s receipt of the benefits set forth in Section 6 hereof,
Foley acknowledges and reaffirms his continuing obligation to adhere to the
Agreement Re Confidential Information, Inventions, Non-Solicitation and
Conflicts of Interest (“Confidentiality Agreement”) he signed on
October 28, 2004.  In particular, Foley reaffirms his obligations under
Section 4 of the Confidentiality Agreement, which precludes soliciting of or
causing employees to leave their employment with Quidel for one year following
the termination of his employment.

 

6.             Vesting of Equity Awards.  The vesting of equity awards
(restricted stock and options) held by Foley shall not be accelerated.  Such
equity awards shall, during Foley’s continuing employment, continue to vest and
be governed in accordance with the Company’s Amended and Restated 2001 Equity
Incentive Plan and specific equity award grant documentation.  All equity awards
held by Foley at the time of the termination of his employment shall also be
handled in accordance with the Company’s Amended and Restated 2001 Equity
Incentive Plan and grant documentation.

 

7.             Early Resignation or Termination.  In the event that Foley either
(a) voluntarily resigns his employment with an effective date prior to the
Termination Date, or (b) is terminated by the Company with “Cause” (as defined
below), Foley shall not be entitled to the payments, benefits or vesting of
equity described in Section 3 or Section 6 hereof, but shall only be entitled to
salary, accrued benefits and other amounts legally owing to Foley through the
date of employment termination.  The Company shall thereafter have no further
obligations to Foley under this Agreement.

 

In the event that Foley is terminated by the Company without “Cause” (as defined
below), provided that Foley executes and delivers to the Company within 21
calendar days after such termination (and thereafter does not revoke) a Release
in the form attached hereto as Exhibit A, Foley shall be entitled to receive the
following severance payments and benefits:  (i) a lump-sum payment equal to the
remaining amount of base salary that Foley would have received if the term of
this Agreement had continued until December 31, 2009, less applicable taxes and
withholdings, payable within thirty (30) days from the date of termination,
(ii) the employee benefits described in the second paragraph of Section 3 hereof
through December 31, 2009, and (iii) the vesting of equity awards, as and to the
extent described in and contemplated by Section 6 hereof, as though Foley’s
employment continued through December 31, 2009.

 

2

--------------------------------------------------------------------------------


 

For purposes hereof, “Cause” shall be limited to the following:  (1) fraud; (2) 
personal dishonesty involving money or property of the Company or that results
in material harm to the Company; (3) Foley’s willful misconduct that is
injurious to the Company; (4) a serious breach of a fiduciary duty to the
Company involving personal profit; (5) Foley’s conviction for a felony
(including via a guilty or nolo contendere plea), excluding traffic offenses;
(6) Foley’s willful and continued neglect of duties (other than any such failure
resulting from his incapacity because of physical or mental illness); or
(7) Foley’s material breach of this Agreement; provided, however, that
unsatisfactory job performance shall not be considered Cause for termination of
Foley’s employment by the Company.  Foley shall be afforded a reasonable
opportunity of up to 30 days to cure any willful neglect of his duties and any
other alleged material breach of this Agreement if such breach is reasonably
susceptible of cure.  If, in the reasonable good faith judgment of the Company,
the alleged breach is not reasonably susceptible of cure, or such circumstances
or material breach has not satisfactorily been cured within such thirty (30) day
period, such neglect of duties or material breach shall thereupon constitute
“Cause.”

 

8.             Confidentiality of Business and Legal Information.  Foley
acknowledges that the Company holds as confidential and/or privileged certain
information (including, but not limited to, non-public information obtained by
Foley in his position as an officer of the Company), as well as certain trade
secret information and knowledge concerning the intimate and confidential
affairs of the Company and the various phases of its business, including, for
example and without limitation, processes, formulae, data and know-how,
improvements, inventions, techniques, marketing plans, strategies, forecasts,
mailing lists, customer lists, pricing information, manufacturing processes,
distribution systems, computer systems or programs and other types of similar
information within Foley’s knowledge by virtue of his employment with the
Company (collectively, the foregoing shall be referred to herein as
“Confidential Trade Secret, Proprietary and Legal Information”). Foley agrees
that all Confidential Trade Secret, Proprietary and Legal Information shall be
the sole property of the Company and that the Company shall be and is the sole
owner of all patents and other rights in connection therewith as well as any
privileges.  Foley further agrees to hold in strictest confidence and to refrain
from using or disclosing to any other person or entity any Confidential Trade
Secret, Proprietary and Legal Information, other than the Company, its
employees, Directors and representatives.  In that regard, Foley expressly
acknowledges that he has not disclosed (other than to the Company, its
employees, Directors and representatives) any Confidential Trade Secret,
Proprietary and Legal Information.  Foley specifically agrees that he will not
disclose any Confidential Trade Secret, Proprietary and Legal Information at any
time in the future (other than to the Company, its employees, Directors and
representatives).  Foley further represents and warrants that, on the last day
of his employment, he will have returned to the Company all property and
documents of the Company, whether kept electronically or in hard copy form and
will have retained no copies thereof.  This Section supplements the obligations
of Foley contained in Section 5 hereof.

 

9.             Confidentiality of Agreement

 

Foley agrees to keep the provisions of this Separation Agreement confidential,
and that, except as compelled by law, he will not disclose any information
concerning this Separation Agreement to anyone other than to his attorney,
accountant and spouse, and to them only on the condition that each such person
to whom such information is disclosed will be specifically instructed not to
disclose in any manner any such information to any other person.

 

3

--------------------------------------------------------------------------------


 

10.          Entire Agreement

 

This Separation Agreement sets forth the entire agreement between the parties
hereto and, except for the Confidentiality Agreement, fully supersedes any and
all prior agreements or understandings between the parties pertaining to the
subject matter hereof.  For the avoidance of doubt, the term of the Agreement
Re: Change in Control between the Company and Foley dated November 8, 2004, as
amended (the “CIC Agreement”), shall automatically expire as of the date of this
Separation Agreement (after which the CIC Agreement will be of no force or
effect), and except as expressly provided herein, Foley shall not be entitled to
any payments or benefits of any kind in connection with a termination or
resignation for any reason.  The parties agree that no amendment or modification
of this Separation Agreement shall be effective unless it is in writing signed
by both parties.

 

11.          Miscellaneous.

 

a.             Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and delivered in person or sent by
registered or certified mail to Foley’s residence in the case of Foley or to its
principal office in the case of the Company.

 

b.             Arbitration.  Any dispute arising out of this Agreement shall be
resolved exclusively by final and binding arbitration, before a single
arbitrator, in San Diego, California pursuant to the rules of JAMS.  Judgment
upon any such arbitration award may be entered by any state or federal court of
competent jurisdiction.  In the event any party to this Agreement initiates any
arbitration action or proceeding in connection with enforcement of this
Agreement, the prevailing party in such action or proceeding shall be entitled
to recover its costs and attorney’s fees from the non-prevailing party.

 

c.             Waiver.  The waiver of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement. 
No waiver shall be valid unless in writing and executed by the party to be
charged therewith.

 

d.             Severability/Modification.  In the event that any clause or
provision of this Agreement shall be determined to be invalid, illegal or
unenforceable, such clause or provision may be severed or modified to the extent
necessary, and, as severed and/or modified, this Agreement shall remain in full
force and effect.

 

e.             Assignment.  This Agreement may not be assigned by Foley.  The
rights and obligations of the Company under this Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.

 

f.              Governing Law and Jurisdiction.  This Agreement shall be
interpreted, construed, and enforced under the internal laws of the State of
California.  The courts and authorities of the State of California shall have
sole jurisdiction and venue for purposes of enforcing the arbitration agreement
above.

 

4

--------------------------------------------------------------------------------


 

g.             Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one in the same Agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

QUIDEL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Bujarski

 

 

 

  Name:

Robert J. Bujarski

 

 

 

  Title:

Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

THOMAS J. FOLEY

 

 

 

 

 

 

 

 

  /s/ Thomas J. Foley

 

5

--------------------------------------------------------------------------------



 


EXHIBIT A


 


GENERAL RELEASE


 

In consideration of the Separation Agreement by Quidel Corporation (the
“Company”) and Thomas J. Foley (“Foley”), Foley hereby gives the following
General Release which will be effective 8 days after he signs and does not
revoke it.

 

1.             Release of Claims.  Foley hereby irrevocably and unconditionally
releases, acquits and forever discharges the Company, its affiliated companies
and the Releasees (as defined below) from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, remedies, costs, losses,
debts, expenses and attorneys’ fees, including those arising out of or in
connection with Foley’s employment with and/or consulting for the Company and/or
the termination thereof.  (All such charges, complaints, etc. are collectively
referred to herein as “Claims.”)  The Claims irrevocably and unconditionally
released, acquitted and forever discharged include, for example and without
limitation, Claims arising under the federal Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866, the Americans With Disabilities Act, the California Fair Employment and
Housing Act, the California Labor Code, claims under any state, federal and
local statutes, claims for employment discrimination, tort claims and common law
employment and wrongful discharge claims.

 

The Claims irrevocably and unconditionally released, acquitted and forever
discharged by Foley extend to all such Claims by Foley against any and all of
the current and former owners, stockholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, divisions,
parents, subsidiaries, affiliates (and the directors, officers, employees,
representatives and attorneys of such divisions, parents, subsidiaries and
affiliates) of the Company and all other persons acting by, through, under or in
concert with any of them.  All such persons and entities, as well as the
Company, are collectively referred to herein as the “Releasees”.  The Claims
irrevocably and unconditionally released, acquitted and forever discharged
herein by Foley also extend to all Claims which Foley now has, owns or holds, or
contends to have, own or hold or which Foley at any time heretofore had, owned
or held or contended to hold against any of the Releasees.  Foley represents
that he has not heretofore assigned or transferred or purported to have assigned
or transferred to any person or entity any Claims released, acquitted and
forever discharged herein.  This General Release (a) shall not affect any Claims
that Foley may have which arise solely after the effective date of this General
Release, (b) shall not apply to any of the Company’s obligations under the
Separation Agreement dated as of                         , 2009 (the
“Agreement”), (c) shall not apply to any of Foley’s rights to vested benefits
such as 401(k), and (d) shall not serve as a release of any claims that cannot
be released as a matter of law, including, but not limited to, indemnification
as required by law.

 

2.             Release of Unknown and Unsuspected Claims.  For the purpose of
implementing a full and complete release and discharge of the Releasees, Foley
expressly acknowledges that this General Release is intended to include in its
effect, without limitation, all Claims (as defined above) which Foley does not
know or suspect to exist in his favor at the time of execution hereof, and this
General Release contemplates the extinguishment of any and all such Claims.  In

 

--------------------------------------------------------------------------------


 

this regard, Foley expressly waives the provisions of Section 1542 of the
California Civil Code, which state:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Furthermore, Foley hereby expressly waives and relinquishes any rights and
benefits he may have under other statutes or common law principles of similar
effect.  Foley understands that the facts under which he gives this full and
complete release and discharge of the Releasees may hereafter prove to be
different than now known or believed by him and Foley hereby accepts and assumes
the risk thereof and agrees that his full and complete release and discharge of
Releasees shall remain effective in all respects and not be subject to
termination, rescission or modification by reason of any such difference in
facts.

 

3.             No Complaint, Charge or Lawsuit Pending.  Foley represents that
he has not filed with any governmental agency or court any complaint, charge or
lawsuit against any of the Releasees involving any Claims released herein, and
that, except as otherwise permitted by law, he will not do so at any time
hereafter; provided, however, nothing in this General Release shall limit Foley
from filing an action for the purpose of enforcing his rights under the
Agreement or from filing a charge or complaint of discrimination with the EEOC.

 

4.             Severability.  The provisions of this General Release are
severable, and if any part of this General Release is found unenforceable,
invalid or illegal, the other parts of this General Release shall remain fully
valid and enforceable.

 

5.             Governing Law.  This General Release and any dispute concerning
the validity, interpretation or breach of any term or condition hereof shall be
construed and interpreted under and in conformance with the laws of the State of
California applicable to contracts negotiated and to be fully performed in the
State of California.

 

6.             Arbitration.  Any dispute concerning the validity, interpretation
or breach of this General Release or any term or condition hereof or any dispute
concerning the Claims released herein shall be resolved exclusively by final and
binding arbitration as provided in Section 11(b) of the Agreement.  Judgment
upon any such arbitration award may be entered by any state or federal court of
competent jurisdiction.  This General Release shall be admissible in any
proceeding to enforce its terms.

 

7.             Construction.  Foley has had ample opportunity to make
suggestions or changes to the terms and language of this General Release and
agrees that principles of contract construction against the drafter shall have
no application hereto.  Foley agrees that this General Release should be
construed fairly and not in favor of or against Foley or the Company as the
drafter.

 

7

--------------------------------------------------------------------------------


 

8.             Waiting Period and Right of Revocation.  Foley understands that
this General Release releases any and all Claims for age discrimination, whether
under state or federal law.  Foley understands that pursuant to federal law,
Foley has the right to review this General Release for 45 days before executing
the same, and that Foley has the right to revoke this General Release in its
entirety at any time within seven days after executing the same and that this
General Release will not be effective until such seven day revocation period has
expired.  Foley acknowledges his right to consult with an attorney prior to
signing this General Release, and that he has been advised to consult with an
attorney prior to such signing.

 

9.             Full Understanding of Terms.  Foley represents and agrees that he
fully understands his right to discuss all aspects of this General Release with
his private attorney; that to the extent, if any, he desires, he has availed
himself of this right; that he has carefully read and fully understands all of
the provisions of this General Release; and that he is voluntarily entering into
it.

 

Dated:  May       , 2009

 

 

THOMAS J. FOLEY

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------